DETAILED ACTION
	This action is responsive to 10/18/2021.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Objections
Claim 5 is objected to because of the following informalities:  Amend, as a suggestion, lines 10-11, as follows: “an end portion of the at least one inorganic insulating film [[have]] has a first area and a second area” .  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beak in view of Sonoda et al. (US Pub. 2020/0006702, PCT/JP2017/008598), hereinafter Sonoda.
Regarding claim 1, Beak discloses a display device (an organic light emitting display device-see figs. 1-7) comprising: a substrate (substrate 111- see fig. 3); a light emitting element positioned on the substrate (light emitting elements 120-see fig. 5B and [col. 2, ll. 54-57]); a terminal positioned on the substrate (see figs. 5A-5F and 6-display pads 180 and touch pads 170); a sealing film (i.e., encapsulation unit 140-see figs. 5C-5F) including a first inorganic insulating film (first inorganic encapsulation layer 142-see figs. 5C-5F and [col. 4, ll. 8]) and a second inorganic insulating film (second inorganic encapsulation layer 146-see figs. 5C-5F and [col. 4, ll. 29]), and covering the light emitting element and the terminal (see figs. 5C-6- encapsulation unit 140 covers light-emitting elements 120); a touch sensor including a touch electrode positioned on the sealing film (i.e., touch driving lines 152 include a plurality of first touch electrodes 152e and first bridges 152b (see [col. 4, ll. 57-59], figs. 2-3, and 5C-6), and touch sensing lines 154 that include a plurality of second touch electrodes 154e and second bridges 154b (see [col. 5, ll. 4-6]) disposed on the encapsulation layer); and a wiring connecting the touch electrode with the terminal (i.e., routing lines 156 connected touch pads 170-see figs. 5D-6 with description in [col. 6, ll. 3-14]), wherein an end portion of the first inorganic insulating film and an end portion of the second inorganic insulating film have a first area (see fig. 5C, wherein end portions of inorganic layers (142, 146) overlap, the overlap end portion herein equated to the claimed first area), and the wiring overlaps the first area (see figs. 5D-6, wherein routing lines 156 overlap both first and second inorganic encapsulation layers (142, 146) at the end portions).
Beak does not appear to expressly disclose wherein an end portion of the first inorganic insulating film and an end portion of the second inorganic insulating film have a first area and a second area, the first area has a first taper shape having a first taper angle, a thickness of the first taper shape decreasing as the first taper shape goes to a side of the terminal, the second area has a second taper shape having a second taper angle, a thickness of the second taper shape decreasing as the second taper shape goes to the side of the terminal, the second taper angle is larger than the first taper angle.
Sonoda is relied upon to teach wherein an end portion of the first inorganic insulating film and an end portion of the second inorganic insulating film have a first area and a second area, the first area has a first taper shape having a first taper angle, a thickness of the first taper shape decreasing as the first taper shape goes to a side of the terminal, the second area has a second taper shape having a second taper angle, a thickness of the second taper shape decreasing as the second taper shape goes to the side of the terminal, the second taper angle is larger than the first taper angle (see, for example, fig. 5C, which illustrates a sealing film 30 that includes a first inorganic layer 31 and a second inorganic layer 33, wherein end portions of the first and second inorganic layers associated with the region “P” have a larger taper angle than in the portion from the bank BK4 to start of the region “P”).
Therefore it would have been obvious to a person of ordinary skill in the art before the effectively filing date of the claimed invention to incorporate to incorporate the teachings of Sonoda with the invention of Beak by forming the inorganic encapsulation layers with varying taper angles, as taught by Sonoda, in order to provide a highly reliable display device in which a sealing film is formed on an edge portion of the display device and which can prevent a crack generated in the sealing film as a result of division of a mother substrate from spreading into a display region (see [0012]).
Regarding claim 5, Beak discloses a display device (an organic light emitting display device-see figs. 1-7)  comprising: a substrate (substrate 111- see fig. 3); a light emitting element positioned on the substrate (light emitting elements 120-see fig. 5B and [col. 2, ll. 54-57]); a terminal positioned on the substrate (see figs. 5A-5F and 6-display pads 180 and touch pads 170); a sealing film (i.e., encapsulation unit 140-see figs. 5C-5F)  including at least one inorganic insulating film (first and second inorganic films (142, 146- see figs. 5C-5F), and covering the light emitting element (see figs. 5C-6-encapsulation unit 140 covers light-emitting elements 120); a touch sensor including a touch electrode positioned on the sealing film (i.e., touch driving lines 152 include a plurality of first touch electrodes 152e and first bridges 152b (see [col. 4, ll. 57-59], figs. 2-3, and 5C-6), and touch sensing lines 154 that include a plurality of second touch electrodes 154e and second bridges 154b (see [col. 5, ll. 4-6]) disposed on the encapsulation layer); and a wiring connecting the touch electrode with the terminal (i.e., routing lines 156 connected touch pads 170-see figs. 5D-6 with description in [col. 6, ll. 3-14]), wherein an end portion of the at least one inorganic insulating film have a first area (see fig. 5C, wherein end portions of inorganic layers (142, 146) overlap, the overlap end portion herein equated to the claimed first area), and the wiring overlaps the first area (see figs. 5D-6, wherein routing lines 156 overlap both first and second inorganic encapsulation layers (142, 146) at the end portions).
Beak does not appear to expressly disclose wherein an end portion of the at least one inorganic insulating film [[have]] has a first area and a second area, the first area and the second area continuously form an outermost border of the sealing film, the first area has a first taper shape having a first taper angle, a thickness of the first taper shape decreasing as the first taper shape goes to a side of the terminal, the second area has a second taper shape having a second taper angle, a thickness of the second taper shape decreasing as the second taper shape goes to the side of the terminal, the second taper angle is larger than the first taper angle.
Sonoda is relied upon to teach wherein an end portion of the at least one inorganic insulating film [[have]] has a first area and a second area, the first area and the second area continuously form an outermost border of the sealing film, the first area has a first taper shape having a first taper angle, a thickness of the first taper shape decreasing as the first taper shape goes to a side of the terminal, the second area has a second taper shape having a second taper angle, a thickness of the second taper shape decreasing as the second taper shape goes to the side of the terminal, the second taper angle is larger than the first taper angle (see, for example, fig. 5C, which illustrates a sealing film 30 that includes a first inorganic layer 31 and a second inorganic layer 33, wherein end portions of the first and second inorganic layers associated with the region “P” have a larger taper angle than in the portion from the bank BK4 to start of the region “P”. Furthermore, as shown in figs. 4-5C, the end portions of the encapsulation layer (inorganic layers 31 and 33) represent an outer border of the display unit).
Therefore it would have been obvious to a person of ordinary skill in the art before the effectively filing date of the claimed invention to incorporate to incorporate the teachings of Sonoda with the invention of Beak by forming the inorganic encapsulation layers with varying taper angles, as taught by Sonoda, in order to provide a highly reliable display device in which a sealing film is formed on an edge portion of the display device and which can prevent a crack generated in the sealing film as a result of division of a mother substrate from spreading into a display region (see [0012]).
Regarding claims 2 and 6, Beak discloses wherein the end portions have a side overlapping the wiring, and the first area includes an entirety of the side (see figs. 5D-6, wherein routing wire 156 overlaps the first and second inorganic encapsulation layers).  
Regarding claims 3 and 7, Sonoda is further relied upon to teach wherein the first area protrudes from a side of the second area toward a side of the light emitting element (see fig. 5C-the first area is disposed between the light-emitting element (display area) and the second area).
Regarding claims 4 and 8, Sonoda is further relied upon to teach wherein the first area protrudes from a side of the light emitting element toward a side of the second area (see fig. 5C-the first area is disposed between the light-emitting element (display area) and the second area).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARDIS F AZONGHA whose telephone number is (571)270-7706. The examiner can normally be reached 10AM-7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on (571)272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARDIS F AZONGHA/Primary Examiner, Art Unit 2627